Title: To George Washington from John Nicholson, 21 December 1790
From: Nicholson, John
To: Washington, George



Sir,
Decembr 21st 1790

I have the honor to inclose you a Statement of the finances of one of those states over whom you have been unanimously called to preside⟨.⟩ It may be that at some moment of leisure from the duties of your elevated station you may incline to peruse it, inasmuch as the wealth and prosperity of the several parts contribute to that of the whole. I am with the highest respect

And Greatest Esteem sir your Most Obedient And Most humble servant

Jno. Nicholson

